Citation Nr: 1444009	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-10 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of otitis media.  

2.  Entitlement to a rating higher than 10 percent for residuals of a right sternoclavicular injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and B.A. 

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is in the Veteran's file. 

This case was previously before the Board in January 2014.  At that time, the Board denied the issue of entitlement to an increased rating for tinnitus and remanded the issues that remain on appeal.  The development ordered by the Board has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2014 in a letter, the Veteran raised several new claims, which are referred to the AOJ for appropriate action. .


FINDINGS OF FACT

1.  Otitis media in either ear has not been demonstrated at any time during the appeal period.  

2.  The residuals of a right sternoclavicular injury have not resulted in nonunion of the clavicle or scapula with loose movement or in dislocation of the clavicle or scapula.





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.86, Diagnostic Code 6200 (2013).  

2.  The criteria for a rating higher than 10 percent for residuals of a right sternclavicular injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 




In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in August 2010.  
As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (a worsening or increase in severity of the disability and the effect that worsening has on employment); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records. 

The Veteran was afforded several VA examinations.  The Veteran did challenge the adequacy of the VA examination in November 2010, asserting that X-rays and range of motion were not done.   



As the examination reports are based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  





Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

Otitis Media

Current Rating

Otitis media is rated noncompensable under 38 C.F.R. § 4.87, Diagnostic Code 6200.  Under Diagnostic Code 6200, the criteria for a 10 percent rating are supprative otitis media or aural polyps.  There is no higher rating under Diagnostic Code 6200. 

Evidence

In December 2010 on VA examination, the Veteran stated that he had been given ear drops by a private physician.  On examination, the Veteran had cerumen in each ears.  After this wax was cleared, the Veteran had clear ear canals and intact tympanic membranes.  He had normal ear canal volumes with normal middle ear pressure.  There was no sign of otitis media.  

In January 2013, the Veteran stated that he suffered from draining and popping in the ears and intermittent earaches.  






On VA examination in March 2014, the  external ears, ear canals, and tympanic membranes were normal.  The Veteran had no discharge or pain in either ear.  The examiner noted that the Veteran suffered from otitis media during service, but there was no evidence of otitis media at the time of the examination.  

Analysis

Both VA examinations concluded that, though the Veteran had a history of otitis media, he did not currently have otitis media.  Further, a review of the VA and private medical records show no evidence of or treatment of otitis media during the appeal period.  The symptoms that the Veteran has complained of, namely, pain and discharge in his ears, were not found on the examinations, and do not rise to the level of the symptoms for a 10 percent rating.  There is no other potentially applicable Diagnostic Code.  

As the preponderance of the evidence is against the claim for a compensable rating for otitis media, there is no doubt to be resolved, and a compensable rating for otitis media is not warranted.

Right Sternoclavicular Injury

Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995).  




With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206 -07.

Also with arthritis or periarticular pathology, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Current Rating

The residuals of a right sternoclavicular injury are rated 10 percent under Diagnostic Code 5203.  Under Diagnostic Code 5203, the criteria for 20 percent rating are either nonunion with loose movement or dislocation of the clavicle or scapula.  

Evidence

In June 2010 letter, the Veteran complained of pain in his right shoulder.  

In November 2010 on VA examination, the Veteran complained of pain, popping, and stiffness in his right shoulder.  On examination, the VA examiner determined that the Veteran had slight tenderness in the right sternoclavicular area without loss of joint function with use and no evidence of ankylosis.  

In January 2013, the Veteran testified of the difficulty raising his arms and of pain in his shoulder.  

In March 2014, on VA examination, the Veteran complained of flare-ups when carrying weights or raising his hands above his shoulders.  



On examination, the Veteran had pain and localized tenderness in the right shoulder.  The Veteran had no guarding of the right shoulder.  He had 4 of 5 strength in right shoulder with flexion and abduction.  On range of motion testing, flexion was to 170 degrees with pain at 165.  Abduction was to 170 degrees with pain.  After repetitive motion, the flexion was to 165 degrees and abduction was to 170 degrees of abduction.  Repetitive motion did result in less movement than normal, weakened movement, and pain.    

Analysis

In the absence of evidence of nonunion with loose movement of the clavicle or dislocation of the clavicle, the findings do not more nearly approximate or equate to the criteria for the next higher rating under Diagnostic Code 5203, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45, and repetitive use.

As the preponderance of the evidence is against the claim for a rating higher than 10 percent for residuals of a right sternoclavicular injury, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate. 




This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the findings are encompassed by the schedular rating criteria. 
In other words, the rating criteria reasonably describe the Veteran's disabilities and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule. 

For this reason, the disability pictures are encompassed by the Rating Schedule, and the assigned schedular ratings are adequate, and no referral for an extraschedular rating under 38 C.F.R. §3.321(b)(1) is required.


ORDER

A compensable rating for residuals of otitis media is denied.  

A rating higher than 10 percent for residuals of a right sternoclavicular injury is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


